[nickbrownofferlettersign001.jpg]
Exhibit 10.24 September 12, 2016 Nick Brown Via email:
nicholaspeterbrown@yahoo.com Dear Nick, We are thrilled that you have agreed to
join OnDeck. In this key role you will have an opportunity to make an impact and
influence the strategic direction of the company at this exciting time.
Following are the key terms to which we have agreed: 1. Job Title: At the
commencement of your employment, your job title will be Chief Risk Officer. In
that capacity, you will report to Noah Breslow, Chief Executive Officer. 2.
Starting Date: Your start date is November, 28, 2016. 3. Compensation: Your
starting base salary will be $300,000.00 USD annually. Salaries are usually
reviewed twice a year and increases generally occur at the cycle after your one
year anniversary. 4. Incentive Compensation: You will receive a one-time Signing
Bonus of $100,000.00 USD made payable in two $50,000.00 increments. The first
payment of $50,000.00 USD will be paid on or about January 31, 2017 and the
second payment of $50,000.00 USD will be paid on or about June 30, 2017. If your
employment is terminated within one year of your start date, you will be
responsible for refunding the Signing Bonus in full. Your annual bonus target
will be 50% of your base salary, prorated from your date of hire. Bonuses are
based on achievement of personal and company performance targets to be detailed
by your manager, and are paid semi-annually. Payouts in some cases can exceed
your bonus target. You must be an active employee on the day bonus payments are
made to be eligible for a payout. The decision to award you a bonus, and the
amount of such bonus, if any, will be made in the sole and absolute discretion
of the Company. 5. Equity Compensation: Subject to approval by the Company’s
board of directors or its compensation committee, it will be recommended that
you be granted an equity grant in the amount of $850,000. Fifity percent of the
grant will be in restricted stock units covering shares of Company common stock
having a “target value” of approximately $425,000.00 USD. The remaining 50% will
be in stock options. For purposes of the previous sentence, “target value” of a
single share means the average of the closing prices of the Company’s common
stock for the 30-trading day period ending on the date preceding the grant date
of the RSUs. 6. Relocation: You will receive relocation assistance that will
cover expenses of your relocation from Australia to New York, USA. The amount
and terms are to be determined. ondeck | 1400 Broadway, New York, NY 10018 |
919.232.4343 | feedback@ondeck.com | www.ondeck.com



--------------------------------------------------------------------------------



 
[nickbrownofferlettersign002.jpg]
Exhibit 10.24 7. Employee Benefits: You will be eligible for all OnDeck employee
benefits; including sick leave, medical and dental health insurance, life
insurance, long-term disability insurance and business travel accident
insurance. You will be entitled to vacation allowance consistent with similarly
situated team members of the company. You will be eligible to participate in the
OnDeck 401(k) Plan within one month of your start date. If you do not make an
election to participate, you will automatically be enrolled in the plan within
one month at a deferral rate of 4%. All employee benefit plans, programs and
policies are subject to modification and the Company may, in its sole
discretion, modify and/or cease making such employee benefit plans, programs and
policies available. 8. Code of Ethics & Conduct: You agree to comply with the
Company’s Code of Conduct. You further acknowledge that at all times you shall
be subject to, observe and carry out such rules, regulations, policies,
directions and restrictions applicable to OnDeck. Onboarding Please arrive at
9:00am on your start date, unless otherwise specified by your manager.
Additionally, you will attend New Hire Orientation from 9:00am-5:30pm on a date
to be determined within 2 weeks of your start date. New Hire Orientation is held
at OnDeck Headquarters in New York City at: 1400 Broadway, Suite 2500 New York,
NY 10018 (Entrance on Broadway between 38th and 39th Streets) If the position
you are hired for, upon signing this agreement, is based out of either our CO or
VA office, travel and accommodations for orientation will be arranged for you by
our onboarding team. The terms and conditions of your employment with On Deck
Capital, Inc. are governed by the laws of New York and standard company
policies. This means the offer of employment is contingent upon you
satisfactorily meeting all pre-employment requirements including a background
check and proof of your eligibility to work in the United States. Please
understand that this letter is not a contract of continuing employment. Although
we hope that our business relationship will be a long and successful one, your
employment with On Deck Capital, Inc. is “Employment At Will,” which means for
no fixed term, and either you or the Company may terminate the employment
relationship at any time and for any reason, and OnDeck may change the terms and
conditions of your employment at any time. In addition, compensation packages
for all OnDeck employees, including you, may change from time to time depending
on the needs and priorities of the business. Please review the terms and
conditions of employment outlined in this letter, sign and date the
acknowledgement on the following page, and return to me. Please also note you
will receive an ondeck | 1400 Broadway, New York, NY 10018 | 919.232.4343 |
feedback@ondeck.com | www.ondeck.com



--------------------------------------------------------------------------------



 
[nickbrownofferlettersign003.jpg]
Exhibit 10.24 email link from Danica Banes to complete the balance of your new
hire documents. Please complete your new hire documents prior to your start
date. On your first day of employment, you will be required to complete Form I9
and provide documentation proving you are eligible to work in the United States;
a complete list of acceptable documents is available to you with the Form I9.
OnDeck values the unique talents each new hire brings to our organization. We
look forward to welcoming you to our team, and providing you with the
opportunity to grow professionally in a supporting environment. If you have any
questions regarding this offer, please contact me. Sincerely, Lorna Hagen Senior
Vice President of People Operations On Deck Capital, Inc. Acceptance of Offer My
signature below confirms acceptance of the offer of employment and my
understanding of the terms and conditions associated with it. This signature
also confirms that there are no oral promises associated with this offer that
are not reflected in this letter. I further acknowledge that I have received,
read, and agree to all pre-employment conditions and policies. Accepted and
Agreed: _______________________ ___________________ Nick Brown Date ondeck |
1400 Broadway, New York, NY 10018 | 919.232.4343 | feedback@ondeck.com |
www.ondeck.com



--------------------------------------------------------------------------------



 